FILED
                               NOT FOR PUBLICATION                         NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                               FOR THE NINTH CIRCUIT



UMA DEO; VEENA KUMARI DEO; et                      No. 07-71825
al.,
                                                   Agency Nos. A076-851-473
               Petitioners,                                    A076-851-474
                                                               A076-851-475
   v.                                                          A076-851-476

ERIC H. HOLDER Jr., Attorney General,
                                                   MEMORANDUM *
               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Uma Deo, his wife Veena Kumari Deo, and their two children, natives and

citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”)

order denying Deo’s motion to reopen removal proceedings. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                                                                     07-71825
pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

motion to reopen, Ordonez v. INS, 345 F.3d 777, 782 (9th Cir. 2003), and we deny

the petition for review.

       The BIA did not abuse its discretion in denying Deo’s motion to reopen

because Deo’s motion was untimely, see 8 C.F.R. § 1003.2(c)(2), Deo failed to

establish changed circumstances in Fiji to qualify for the regulatory exception to

the time limit for filing motions to reopen, see 8 C.F.R.§ 1003.2(c)(3)(ii); Malty v.

Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . . whether

circumstances have changed sufficiently that a petitioner who previously did not

have a legitimate claim for asylum now has a well-founded fear of future

persecution.”), and Deo did not demonstrate prima facie eligibility for asylum and

withholding of removal, see Ordonez 345 F.3d at 785. We reject Deo’s contention

that the BIA abused its discretion by failing to discuss all the evidence submitted

with the motion to reopen. See Fernandez v. Gonzales, 439 F.3d 592, 603-04 (9th

Cir. 2006).

       PETITION FOR REVIEW DENIED.




KAD/Research                              2                                    07-71825